Citation Nr: 0411628	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States Army 
from June 1964 to December 1966, including service in the 
Republic of Vietnam.  

Pursuant to a Motion filed by the claimant's representative 
under the provisions of 38 C.F.R. § 20.900(c), the within case 
has been advanced on the docket by ruling of a Deputy Vice 
Chairman of the Board.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of April 2003 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision denied service connection for 
bilateral hearing loss, for tinnitus, for post-traumatic stress 
disorder (PTSD), and for an upper body rash, and further 
determined that new and material evidence had not been submitted 
to reopen claims for service connection for a fungus infection 
of the right foot, and for bilateral pes planus on the basis of 
aggravation.  The claimant submitted a Notice of Disagreement in 
which he initiated an appeal as to all issues other than that of 
service connection for a fungus infection of the right foot.  
During the pendency of this appeal, the claimant submitted a 
statement in which he withdrew the appeals for service 
connection for bilateral hearing loss, for tinnitus, and for an 
upper body rash.  The claimant has also submitted an application 
for a total disability rating based on unemployability due to 
service-connected disabilities, but that claim has not been 
adjudicated by the Ro and is not currently in appellate status.  
The Board limits its consideration herein to the single issue 
identified on the title page of this decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 CFR 
§ 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date.  

While the record shows that the appellant's claims for service 
connection for a nervous condition have been repeatedly denied, 
most recently in a Hearing Officer's decision of April 1995 , 
the Federal Circuit Court has held that "a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental disorder, 
states a new claim for the purpose of the jurisdictional 
requirement when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement."  
See Ephraim v. Brown,  82 F.3d 399, 402 (Fed. Cir 1996).  As the 
instant appeal does not address a reopened claim, the revised 
regulations pertaining to reopened claims are inapplicable to 
this appeal.  

The record shows that the claimant and his representative were 
notified of the provisions of the VCAA by RO letter of March 14, 
2002, which informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate the claims 
for service connection for PTSD and for bilateral pes planus and 
to assist them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (requiring 
VA to notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt to 
obtain).  

The claimant and his representative were also provided a 
Statement of the Case on June 10, 2003, which informed them of 
the issue on appeal, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations pertaining to 
service connection generally and PTSD specifically, the decision 
reached, and the reasons and bases for that decision.  That 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained by 
any other federal, State or local government agency, as well as 
any medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations permitting 
VA to obtain those records.  Further, that Statement of the Case 
informed the claimant and his representative that should efforts 
to obtain records identified by the claimant prove unsuccessful 
for any reason which the claimant could remedy, the VA would 
notify the claimant and advise him that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on February 4, 2004, which 
informed them of the issue on appeal, the evidence considered, 
the adjudicative actions taken, the pertinent law and 
regulations pertaining to service connection generally and PTSD 
specifically, the decision reached, and the reasons and bases 
for that decision.  That Supplemental Statement of the Case also 
notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or local 
government agency, as well as any medical, employment, or other 
non-government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained by 
the RO, and that VA's duty of notification to the claimant and 
his representative of required information and evidence and of 
its duty to assist them in obtaining all evidence necessary to 
substantiate the issue on appeal have been fully met.  The RO 
has obtained the claimant's complete service medical records, 
his complete personnel and administrative records, and all 
private or VA medical evidence identified by the claimant.  The 
RO has afforded the claimant a VA psychiatric examination in 
January 1972, and a VA special psychological evaluation in 
August 2002, and he appeared and offered testimony at a hearing 
held before a RO Hearing Officer in September 1994, and a 
hearing held before a Decision Review Officer in July 2003.  The 
RO has accepted and considered lay statements and "buddy 
statements" submitted on the claimant's behalf, as well as 
private and VA medical opinions.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the Board 
finds that there is no question that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the provisions 
of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the instant appeal has been obtained by the RO, and VA's duty 
of notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all evidence 
necessary to substantiate his claim have been fully met.

2.  The claimant served in combat while assigned as an Aircraft 
Crewman in Company "A", 25th Aviation Brigade, 25th Infantry 
Division, in the Republic of Vietnam.  

3.  The record shows that the claimant has submitted documentary 
evidence which establishes that he served in Company "A", 25th 
Aviation Brigade, 25th Infantry Division, in the Republic of 
Vietnam; that he was awarded the Air Crewman Badge while serving 
in that unit; that he has a diagnosis of PTSD which is related 
to war experiences in the Republic of Vietnam; that the 
claimant's stressor stories are consistent with the known 
activities of his unit while in Vietnam; that service department 
evidence verifies the deaths of several individuals as recounted 
by the claimant; and that the claimant has submitted "buddy " 
statements from personnel in his unit which support his 
contentions that he served as a door gunner on missions over 
hostile enemy territory.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(d), 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the claimant served on active duty with the United 
States Army from June 1964 to December 1966, including service 
in the Republic of Vietnam.  His DD Form 214 shows that the 
claimant's Military Occupational Specialty (MOS) was 
Firefighter, and he received no combat awards or decorations for 
valor, did not receive the Purple Heart medal, and was not a 
Prisoner of War.  He was awarded the Aircraft Crewman Badge 
(Permanent) in 1966 while assigned to Company "A", an airmobile 
company of the 25th Aviation Brigade, 25th Infantry Division, in 
the Republic of Vietnam.  

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), received at 
the RO in November 1971, sought service connection for 
conditions which included a "nervous condition."  

The claimant's service entrance examination, conducted in June 
1964, showed that his psychiatric evaluation was normal.  The 
claimant's service medical records show that in October 1965, 
the claimant was noted to have been upset and depressed since he 
came to Korea on August 10, 1965.  He was seen three days later 
and gave a history of two head injuries, one at age 8 and 
another while playing high school football.  The claimant 
further related that he has experienced periods of impulsive 
actions which are absurd and he is powerless to stop them.  The 
claimant was worried about home and adjusting to Korea after 
being there 8 weeks.  He was also noted to have a passive 
dependent character structure, and was prescribed Librium.  The 
service medical records are silent for any indication that the 
claimant was hospitalized for a psychiatric disorder during his 
period of active service.  

A report of medical history completed by the claimant at the 
time of his service separation examination in December 1966 
denied any history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, excessive 
drinking, or nervous trouble of any sort.  He denied having ever 
been a patient in a mental hospital, and denied having been 
treated by clinics, physicians, healers, or other practioners 
within the past five years.  His service separation examination, 
conducted in December 1966, disclosed that his face, neck and 
head were normal; that his skin was normal; and that his 
psychiatric evaluation was normal.  

Medical evidence submitted with the claimant's application 
included a November 1971 letter from a private physician who 
reported findings of an acute anxiety reaction in the claimant, 
with aggressive tendencies, mixed reaction type.  He further 
asserted that the claimant was acutely anxious, nervous, and 
unable to maintain a job, house, or marriage because of 
inappropriateness of mood, aggressive tendencies, and paranoia 
while in and among groups of people.  The reporting physician 
indicated that the claimant desires to obtain a weapon for 
security; and that he requires hospitalization for definitive 
therapy.  

A VA medical record, dated in November 1971, shows that the 
claimant complained of recurrent nightmares about Vietnam; that 
he had been seen psychiatrically pre-Vietnam; that he had been 
started on Sernax and Stelazine; that he was unable to hold a 
job due to his inability to hold his temper; and that he had 
walked out of Ingleside Hospital two years ago.  The claimant 
was noted to carry a gun.  Mental status examination disclosed 
that he was tense and anxious, with a constant stream of 
ruminations about his Vietnam service, and there was a paranoid 
element to his thinking, although he denied hallucinations or 
delusions.  The impression was passive-aggressive personality 
disorder and acute anxiety.  

A VA hospital summary from the VAMC, Wade Park, dated from 
November 1971 to January 1972, shows that the claimant was 
admitted with complaints of ongoing headaches and angry feelings 
which began when he was a helicopter door gunner in Vietnam, as 
well as nightmares of Vietnam and episodes of wanting to get on 
a rooftop and shoot people.  It was noted that he described some 
episodes which sounded like ideas of reference or persecutory 
delusions in which he feels that people were looking at him 
funny, which makes him angry.  During hospitalization, he 
underwent psychological testing, but displayed little in the way 
of bizarre behavior.  He was felt to exhibit borderline 
psychotic character.  The diagnosis at hospital discharge was 
borderline character.  

A report of VA psychiatric examination, conducted in January 
1972, showed that the claimant related that he was stationed in 
Korea and saw a psychiatrist because he was nervous, tense, got 
into fights, and had homicidal thoughts.  He related that he was 
transferred to Vietnam and the same things occurred there; that 
he was kept on base because he would get into fights; and that 
he was given medication to calm him down, but was not 
hospitalized.  The claimant further related that he had been an 
employee of the City of Cleveland; that he would frequently be 
laid off because of fights with fellow employees and customers; 
and that he last worked in December 1970.  His history of 
postservice treatment included being under the care of Dr. W. at 
Ingleside Hospital in 1970; and a hospitalization at the VAMC, 
Cleveland, from November 27, 1971 to January 5, 1972, after 
becoming violent and attempting to harm his wife.  His current 
medication was 500 mgs. of Mellaril daily, and he indicated that 
he returned to the VAMC, Cleveland (Wade Park) for interviews.  
The claimant related that he thinks people are trying to hurt 
him; that he is always ready to fight; that he has always been 
prone to get into fights; and that he thinks of his dead friends 
and hears their voices talking to him.  

Mental status examination disclosed that the claimant exhibited 
some manifestations of tension and uneasiness, spoke in a 
monotone, had a definitely flat affect with dull emotional 
responses, and showed some signs of irritability.  There was no 
evidence of impairment of attention or concentration; his memory 
appeared quite good, and he was capable of giving a good 
history; his judgment was adequate and without any indications 
of impairment; and his responses were relevant and coherent.  He 
displayed a definite paranoid trend with generalized hostility, 
ill-controlled aggressiveness, and a considerable degree of 
restlessness.  The diagnosis was schizophrenia, paranoid type, 
competent.  The examining psychiatrist stated that the claimant 
appeared to have a paranoid schizophrenia with symptoms of 
progressiveness, hostility, poor adjustments socially and poor 
adjustment occupationally because of his aggressiveness and 
poorly controlled hostility; and that his prognosis was poor.  

A rating decision of February 1972 denied service connection for 
conditions which included a nervous disorder, diagnosed as 
paranoid schizophrenia.  The claimant was notified of that 
determination and of his right to appeal by RO letter of 
February 22, 1972.  He failed to initiate an appeal and that 
decision became final after one year.  

Additional evidence contained in the claims folder shows that in 
October 1974, the claimant was divorced and working in 
construction.  

On April 16, 1994, the claimant submitted an application for VA 
disability compensation benefits (VA Form 21-526) for a nervous 
condition and pes planus, reporting inservice treatment for 
nerves at Fort Benning, Georgia, and at the Station Hospital, 
Ascon, Korea.  He reported no treatment for those conditions by 
private or VA physicians during or after service.  

The veteran's claims were denied by RO letter of April 26, 1994, 
on the grounds that such claims were merely duplicates of claims 
previously raised and finally denied; and he was told that he 
should submit new and material evidence to reopen those claims.  
The 
claimant submitted a timely Notice of Disagreement, asserting 
that he could not submit "new and material evidence" to support 
his claims, but could only refer to the evidence already of 
record in his claims folder.  He requested issuance of a 
Statement of the Case, and stated that he wanted an RO hearing.  
The claimant and his representative were provided a Statement of 
the Case in May 1994 addressing the issues of whether new and 
material evidence had been submitted to reopen the claims for 
service connection for a nervous disorder and for pes planus.  
The claimant submitted his Substantive Appeal (VA Form 9) in 
June 1994, in which he alleged, in pertinent part, that he 
sustained slight wounds of the left eyelid and both arms after 
being blown out of a helicopter by enemy fire on July 19, 1966 
at Cu Chi, Vietnam; while serving with the 25th Division; and 
that he was treated at the VAMC, Wade Park, mental health 
outpatient clinic beginning one year after service separation.  

In June 1994, the RO requested the claimant's complete service 
personnel and administrative records and requested his 
outpatient treatment records from the VAMC, Wade Park.  

The claimant appeared and offered testimony in support of his 
claims at an RO hearing held in September 1994.  The issues in 
appellate status were identified as whether new and material 
evidence had been submitted to reopen the claims for service 
connection for a nervous disorder and for flat feet.  The 
claimant testified that he was awarded a Purple Heart, a Bronze 
Star and some Air Medals after being shot down over the Hobo 
Woods, but was never given the Combat Infantryman's Badge 
because he was a helicopter [door] gunner and not an 
infantryman; that he was wounded over the eye and in the left 
elbow when the helicopter went down, requiring approximately 12 
stitches over the eyes but not requiring an elbow cast.  He 
related that he was hospitalized in Vietnam for a couple of days 
because of the tragedy and horror that were happening; that he 
was a gunner and flew in medivac helicopters; that he was 
hospitalized for four months at the VA hospital; that he was 
sent to see a doctor who was subsequently transferred to another 
hospital; and that he had held four jobs since discharge, but 
could not seem to keep them because of his depression.  He 
related that he was discharged from service in December 1967 
[sic] and that he began treatment at the mental health clinic of 
the VAMC, Wade Park, in November 1968; that he was hospitalized 
for four months straight, then on-and-off for 
three years; and that he was last treated three or four years 
ago at St. John's Hospital in Cleveland.  A transcript of the 
testimony is of record.

At that hearing, the claimant submitted a copy of a document 
which appeared to award him The Air Medal for distinguishing 
himself by meritorious achievement while participating in 
sustained aerial flight in support of combat ground forces in 
the Republic of Vietnam between June 5 and September 1, 1966, 
during which period he actively participated in more than 25 
aerial missions over hostile territory in support of 
counterinsurgency operations; and a copy of a document which 
appeared to award him The Air Medal, First Oak Leaf Cluster, for 
meritorious achievement while participating in aerial flight 
between September 1 and September 15, 1966.  

The claimant's service personnel and service administrative 
records show that he was in basic training at Fort Knox, 
Kentucky, from June 25, 1964, to September 4, 1964, when he 
attended the Service School for Aircraft Maintenance at Fort 
Rucker, Alabama, until November 4, 1964, at which time he became 
a Firefighter at the Technical Support Company Special Troops at 
Fort Rucker, Alabama until June 19, 1965, when he was en route 
to Korea.  On December 16, 1965, he became a Firefighter at the 
175th Aviation Company, Fort Benning, Georgia, until March 16, 
1966, when he was a Firefighter at the 175th Aviation Company, 
Republic of Vietnam, until May 5, 1966, when he was transferred 
to Company A, 25th Aviation Battalion (25th Infantry Division) 
until leaving Vietnam in November 1966.  The claimant's service 
personnel and service administrative records do not show that he 
was awarded a Purple Heart, a Bronze Star, or Air Medals, and do 
not show that he received door gunner training at any time 
during his period of active service.  He was awarded the 
Aircraft Crewman Badge (Permanent) in 1966 while serving with 
Company "A", 25th Aviation Battalion (25th Infantry Division).  

The RO then requested a further search for service medical 
records of the claimant, but that request produced nothing more 
than duplicate copies of service medical records of the claimant 
already of record, and certificate executed by the claimant in 
December 1966 stating that there had been no change in his 
medical condition since his last medical examination.  

Treatment records of the claimant from St. John's & West Shore 
Hospital, dated in February 1989, show that he was seen for 
complaints of epigastric and lower substernal discomfort 
radiating to the left hand and associated with palpations.  His 
cardiopulmonary examination was unremarkable.  The admission 
diagnosis was possible angina.  It was noted that the claimant 
was a body-builder and weight-lifter using megadose vitamins and 
abusing alcohol, including the day before admission.  
Examination on admission showed that his skin and his 
musculoskeletal and neuropsychiatric systems were normal, and no 
abnormalities of the back or upper and lower extremities were 
found.  An esophagram and upper gastrointestinal series were 
negative, chest X-ray was normal, and an EKG was normal.  The 
diagnoses on discharge were acute chest pain, myocardial 
ischemia, hypertension, and alcohol abuse.  

The claimant was again seen at St. John's & West Shore Hospital 
in November 1992 complaining of a one-year history of numbness 
in the right hand and forearm, status post blunt trauma injury 
while at work in December 1991.  The claimant was noted to be 
drawing Workman's Compensation, and to be exercising daily, 
weight lifting, hiking, and swimming.  Examination on admission 
showed that his skin and his musculoskeletal and 
neuropsychiatric systems were normal, and no abnormalities of 
the back or upper and lower extremities was found.  The claimant 
related a history of injury to his right elbow and low back one 
year previous to that admission, and right elbow tenderness and 
3/5 strength was shown in the right and left lower extremities, 
with normal motor, sensory and reflex findings.  Laboratory 
tests and an EKG were normal, and on December 3, 1992, the 
claimant underwent a right lunar nerve transposition to relieve 
a right lunar nerve neuropathy at the cubical tunnel.  In June 
1994, the claimant was again seen at St. John's & West Shore 
Hospital Emergency Room with complaints of acute vertigo, 
described as dizziness and the room spinning, and feeling 
nauseated, without vomiting.  An EKG was normal, laboratory 
tests were normal, his skin was warm and dry, and he was given 
Antivert, 25 mgs.  The records obtained from at St. John's & 
West Shore Hospital are silent for complaint, treatment, 
findings or diagnosis of a psychiatric disorder or nervous 
condition in the claimant.  

A Hearing Officer's Decision, dated in April 1995, determined 
that new and material evidence had not been submitted to reopen 
a claim for service connection for a nervous disorder; and that 
new and material evidence had not been submitted to reopen the 
claim for service connection for flat feet.  The claimant and 
his representative were provided a Supplemental Statement of the 
Case on May 2, 1995 addressing those issues.

A rating decision of March 1996 determined that the claim for 
service connection for a skin condition as secondary to a 
nervous condition was not well-grounded.  The claimant and his 
representative were notified of that decision and of his right 
to appeal by RO letter of March 5, 1996.  That decision was not 
appealed and became final after one year.

In a VA Form 646 submitted by the claimant's representative in 
December 1996, he addressed only the issues of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a nervous disorder; and whether new and 
material evidence had been submitted to reopen the claim for 
service connection for flat feet.  

A Board decision of March 1997 determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous disorder; and that new and material 
evidence had not been submitted to reopen the claim for service 
connection for flat feet.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans' Claims (the 
Court), but his appeal was dismissed by the Court in April 1998 
because of his failure to prosecute his appeal and to comply 
with the Court's rules.

In a letter received at the RO in January 1997, the claimant 
indicated that he had been informed that his claim was ready for 
certification to the Board; that he wanted to make further 
comments in response to the VA letter of May 2, 1996 
(Supplemental Statement of the Case); that the issues on appeal 
are whether new and material evidence had been submitted to 
reopen a claim for service connection for a nervous disorder; 
and whether new and material evidence had been submitted to 
reopen the claim for service connection for flat feet.  He 
alleged that he was not in the Infantry in Vietnam; that he was 
a helicopter gunner after being a helicopter mechanic; that they 
would medivac the wounded and dead by helicopter; and that after 
50 hours of combat, he was awarded the Air Medal.  He further 
asserted that he was assigned to the 25th Infantry Division as a 
door gunner for 8 months; that his MOS was 11B [sic]; that after 
aircraft mechanic, he was in a crash and rescue unit while 
attached to the firefighter unit; that he took away dead and 
wounded in his helicopter; that there is no mention in the 
Supplemental Statement of the Case of his being in the VAMC, 
Wade Park, for four months due to his nervous condition in 1970 
or 1971; that his problems actually began in Korea prior to his 
going to Vietnam; that his record should support his claim for 
service connection for flat feet, as his problems began in the 
military and he still has problems with them; and that although 
corrective shoes were ordered at Fort Rucker in 1964-1965, he 
never received them.  

By RO letter of June 3, 1997, the claimant was notified that the 
RO was requesting all records of his treatment from 1970 and 
1971 from the VAMC, Wade Park; that at the time of the initial 
denial of his claim for service connection for pes planus, his 
complete service medical records were reviewed; and that he must 
submit new and material evidence in order to reopen his claim 
for service connection for pes planus.  No records were obtained 
from that source other than the November 1971 record already 
described.  

In March 2002, the claimant submitted a Statement in Support of 
Claim (VA Form 21-4138), in which he stated that he wanted to 
reopen his claim for service connection for PTSD and for 
bilateral pes planus.  He asked that the RO request his 
treatment records from the VAMC, Wade Park, from 1970 to 1973 
for depression which he believes was PTSD.  

In May 2002, the RO again requested the claimant's complete 
service medical and personnel records, showing all units of 
assignment, participation in combat operations, and awards and 
decorations, from the service department.  The claimant' 
representative provided a copy of those records to the RO in 
June 2002, which were identical to those previously obtained by 
the RO, and showed that the claimant was in basic training at 
Fort Knox, Kentucky, from June 25, 1964, to September 4, 1964, 
when he attended the Service School for Aircraft Maintenance at 
Fort Rucker, Alabama, until November 4, 1964, when he became a 
Firefighter at the Technical Support Company Special Troops at 
Fort Rucker, Alabama until June 19, 1965, when he was en route 
to Korea.  On December 16, 1965, he became a Firefighter at the 
175th Aviation Company, Fort Benning, Georgia, until March 16, 
1966, when he was a Firefighter at the 175th Aviation Company, 
Republic of Vietnam, until May 5, 1966, when he was transferred 
to Company A, 25th Aviation Battalion (Infantry Division) until 
leaving Vietnam in November 1966.  Those service personnel and 
service administrative records again did not show that he was 
awarded a Purple Heart, a Bronze Star, or Air Medals, and do not 
show that he received door gunner training at any time during 
his period of active service, but reflect that he was awarded 
the Aircraft Crewman Badge (Permanent) in 1966 while assigned to 
Company A, 25th Aviation Battalion (25th Infantry Division).   

The claimant's representative also provided a duplicate copy of 
the document which appears to award the claimant The Air Medal 
for distinguishing himself by meritorious achievement while 
participating in aerial flight between June 5 and September 1, 
1966, during which time he actively participated in more than 25 
aerial missions over hostile territory in support of 
counterinsurgency operations, as well as a duplicate copy of a 
document which appears to award the claimant The Air Medal, 
First Oak Leaf Cluster, for meritorious achievement while 
participating in aerial flight between September 1 and September 
15, 1966.  

The claimant's representative also submitted "buddy" statements 
from former service comrades of the claimant, dated in April 
2002, one of whom was the Commanding Officer of Company "A", 
25th Infantry Division, and another of whom was the claimant's 
first sergeant.  Each of those statements asserted, in identical 
language, that the claimant served as a door gunner in Company 
"A", 25th Infantry Division, also known as "Little Bears"; 
that his main duties were to support and defend ground combat 
forces in the Republic of Vietnam, including combat assaults, 
medical evacuation of dead and wounded, resupply of armaments 
and munitions, and any and all related support functions; and 
that the claimant participated in combat operations in which 
life and death situations were experienced weekly, if not daily.  

The claimant's representative also submitted copies of a portion 
of a book, titled "Angel's Wing", which described Company A, 
Company B, a Maintenance Company, and a Headquarters Company as 
together comprising the 25th Aviation Battalion, the organic 
aviation units of the 25th Infantry Division.  The author of that 
document indicated that he arrived at Cu Chi in 1969, a date 
subsequent to the claimant's Vietnam service.  It was noted that 
prior to 1969, the "Little Bears" were in the Cu Chi area where 
they were selected as the Aviation Unit of the Year and won a 
variety of awards for valor.  The submitted portion of the book 
noted that medivac helicopters picked up wounded soldiers from 
the battlefield.   

VA outpatient treatment records from the VAMC, Wade Park, dated 
from February 2002, to October 2002, show that in February 2002, 
the claimant offered a history of possible PTSD with rage, 
anger, isolation, depression, flashbacks and nightmares of 
Vietnam, as well as suicidal ideation without intent.  An 
outpatient assessment was done in March 2002 which showed that 
the claimant was not currently taking any medications, and the 
impression was ethanol dependency, and probable PTSD with acute 
symptoms.  It was decided to refer him to the Center for Stress 
Recovery (CSR) after 60 days of documented sobriety.   The March 
2002 outpatient assessment showed that the claimant reported 
that he had never been hospitalized for a medical problem; that 
he had no chronic medical problems that interfered with his 
life; that he was not taking any prescribed medication on a 
regular basis; and that he was not receiving a pension for non-
psychiatric physical disability.  He denied any history of 
treatment for alcohol or drug use, and denied ever having been 
arrested, but related that he had had significant problems with 
co-workers and his spouse.  He alleged that he was hospitalized 
for six months in 1970 for psychiatric symptoms; that he was 
hospitalized for six months for stress after discharge from the 
Army; and that as soon as he got out, his wife divorced him.  He 
further related that he had obtained a GED in the military; that 
he owned a car and had a valid driver's license; that his 
longest-held job was for 25 years; that his usual employment is 
as a stagehand; that in the past three years, his usual 
employment pattern was part time, irregular day work; that six 
people are dependent upon him for support; and that he worked 10 
of the last 30 days.  He related that he served in Vietnam for 8 
months and in Korea for 90 days; that he was a firefighter in 
Vietnam on a crash and rescue helicopter and a gunner on a 
helicopter.  The claimant related that he had been hospitalized 
for treatment of a psychological or emotional problem once; that 
he had never been an outpatient or private patient; and that he 
did not receive a pension for psychiatric disability.  He 
reported recent depression, anxiety or tension, trouble 
understanding, concentrating or remembering, and trouble 
controlling violent behavior, but denied suicidal ideation or 
attempts.  

VA outpatient treatment records from the VAMC, Wade Park, 
included an April 2002 mental health assessment which cited the 
claimant's self-report of symptoms since he served in Vietnam, 
and offered an assessment of probable PTSD, alcohol/drug 
dependence.  Also in April 2002, it was noted that the claimant 
presented with a challenging attitude; that he had a chip on his 
shoulder; that he is disdainful of other veterans; and that it 
was clear that he had a personality disorder, in addition to any 
PTSD symptoms.  In June 2002, problematic drinking was again 
noted, with a positive urine for cocaine.  The claimant did not 
want to participate in the primary STOP program, and was 
unapproachable and defensive in the group, refusing to 
participate and denying he has an alcohol/drug problem despite 
the requirement of 60 days of sobriety to enter the CSR program.  

In August 2002, the claimant underwent a VA special 
psychological evaluation at the VAMC, Brecksville, with a 
battery of psychological tests including the Minnesota 
Multiphase Personality Inventory II (MMPI-2), the Beck 
Depression Inventory (BDI), the Mississippi Scale, the 
Neurobehavioral Cognitive Status Examination (NCSE) , the Test 
of Memory Malingering (TOMM), the Word Memory Test (WMT), the 
Wechsler Abbreviated Scale of Intelligence (WASI), and the Wide 
Range Achievement Test-3 (WRAT-3: Reading Subtest).  The 
examiner cited the claimant's history of Army service from June 
1964 to December 1966; and that he was not in combat and was not 
a Prisoner of War, while noting that during a CSR evaluation, he 
had reported that he was a helicopter gunner in Vietnam and had 
served in combat; that his regular pilot was killed and he was 
sent to recover the body; that his helicopter was hit and 
crashed; and that such events, if verified, would fulfill the 
DSM PTSD criteria.  The examining VA psychologist also cited the 
claimant's report of symptoms, noting that while such a symptom 
report would fulfill the PTSD B, C, and D criteria, the evidence 
of malingering at the time of the PTSD assessment completed at 
the CSR indicated that the reported DSM-IV symptoms could not be 
taken at face value; that for the same reason, the claimant's 
self - report of symptoms of depression (depressed mood, sleep 
disturbance, fatigue, excessive guilt, and diminished ability to 
concentrate) could not be taken at face value.  

The reporting VA psychologist further noted that the claimant 
denied any history of suicidal ideas or attempts, and any 
current suicidal ideas or plan; that he reported an unremarkable 
medical history and a history of depression since 1968; a 
history of vague auditory hallucinations; and a history of 
seeking treatment for depression and psychiatric problems off 
and on since 1971; that he had one inpatient treatments at the 
VAMC, Wade Park in 1971, with multiple diagnoses over the years, 
including major depression, bipolar disorder, and schizophrenia; 
that he had four inpatient treatments at St. John's over the 
years; and that he has a history of becoming angry and hitting 
someone.  It was noted that per the CSR data base, the claimant 
carried the following psychiatric diagnoses: Axis I: Alcohol 
dependence, early remission, depression; Axis II: Personality 
disorder, not otherwise specified; and Axis V GAF Score: 60.  

The examining VA psychologist further noted that when assessed 
for PTSD at the CSR, the claimant's total score of 62 on the 
CAPS below the CSR cutoff score of 65; that such a CAPS score 
indicated that in the last 30 days his symptoms were not 
significant for PTSD; that at that time , the SCID II 
questionnaire revealed multiple SCID II personality features, 
i.e., avoidant, passive-aggressive, paranoid, schizotypal, 
borderline and antisocial; that the MMPI-2 score was interpreted 
by a VA psychiatrist as showing a highly exaggerated profile 
(F=120/FP=94); and that validity scale F identifies individuals 
who are attempting to claim psychological problems they do not 
have or exaggerating those that they do.  The reporting VA 
psychologist noted that the claimant exhibited adequate grooming 
and hygiene.  Mental Status examination of the claimant revealed 
that his speech was relevant, coherent and spoken at a normal 
rate, suggesting an absence of thought disorder or racing 
thoughts; that there was no evidence of a psychotic disturbance; 
and that he did not present as severely depressed or anxious, 
although anger and irritability were evident.  On a lengthy 
checklist of cognitive complaints, the claimant endorsed 17 or 
19 (89%) of the items, stating that they began in 1987, although 
despite the extensive cognitive and memory complaints, on the 
NCSE memory subtest, memory was intact, i.e., able to recall 4/4 
items after 5 minutes; that while he was able to perform mental 
arithmetic calculations, conceptual reasoning and the ability to 
respond appropriately to hypothetical vignettes requiring 
practical reasoning and judgment, were deficient.  Due to the 
discrepancy between the self-report of memory problems and 
intact performance on the memory portion of the NCSE memory 
subtest, the TOMM and WMT were administered in order to rule out 
malingering of memory impairment.  

The reporting VA psychologist further stated, in summary, that 
the claimant's response pattern to the MMPI-II personality 
questionnaire was strongly suggestive of an attempt to 
exaggerate psychopathology (F scale score = 120; F[p] scale 
score=94); that in addition, the normal range VRIN score 
suggests that his elevated F scale score was not due to random 
responding, but rather an intention to appear more disturbed 
than is actually the case; that his low average Verbal (85), 
Performance (86), and Full Scale IQ scores on the WASI and the 
SS score of 86 (8th grade reading limitations) argue against 
attributing the excess elevations on the F and F[p] scales to 
intellectual or reading limitations; that individuals responding 
similarly on these measures are often engaged in a deliberate 
attempt to malinger psychiatric symptoms where none exist, or to 
grossly exaggerate symptoms that may be present, with the result 
that such findings cast doubt upon the magnitude of the 
patient's reports of psychiatric symptom disturbance.  The VA 
psychologist noted that, while such is not to argue that the 
claimant is free of such disturbance or does not have PTSD, he 
appears to be exaggerating the extent of emotional distress, as 
his F scale elevation of 120 and his F[p] scale elevations are 
far higher than is reported in the research literature for 
veterans with PTSD; and that in summary, while the claimant 
reported symptoms consistent with a diagnosis of PTSD and 
related battlefield experiences, the veracity of the magnitude 
of his psychopathologic symptoms disturbance remains in 
question.  

The reporting VA psychologist noted that in the DSM-IV, 
malingering is defined as the intentional production of false or 
grossly exaggerated physical or psychological symptoms, 
motivated by external incentives such as obtaining financial 
compensation; that per the DSM-IV, malingering should strongly 
be suspected if there is a medicolegal context or there is a 
marked discrepancy between the claimant's alleged stress or 
disability and the objective findings; and that in the case of 
this claimant, there are certainly incongruities between his 
presentation and his medical history which are described above, 
including his current cognitive test performance.  He further 
noted that more detailed criteria for diagnosing malingering 
have been developed in the neuropsychology literature, 
catergorized as Definite Malingering Neurocognitive Dysfunction 
(MND), Probable Malingering Neurocognitive Dysfunction (MND), 
and Possible Malingering Neurocognitive Dysfunction (MND), all 
of which require the presence of a substantial external 
incentive such as personal injury settlement, while Definite MND 
and Probable MND also require the ruling out of alternative 
explanations for the incongruent findings such as psychiatric, 
neurological, and developmental factors cannot explain his 
cognitive test performance.  Patient s with a psychiatric 
diagnosis such as depression or anxiety-spectrum disorder would 
not likely produce the level of impaired cognitive performance, 
nor would those with a much more severe (moderate to severe) 
traumatic brain injury (TBI).  

The reporting VA psychologist noted that in the case of this 
veteran, he performed below the threshold on all six measures of 
malingering, but not below chance on any of them, and thus would 
not meet criteria for Definite MND, although he would meet 
criteria for Probable MND, and it is highly unlikely that an 
individual who has sustained legitimate brain damage or was 
demented would perform as poorly as he has on these six measure.  
The diagnoses were: Axis I: Alcohol and Malingering, while there 
was no Axis II diagnosis due to the claimant's exaggeration; and 
an Axis IV psychosocial stressor and Axis V GAF Score could not 
be determined because of the strong evidence of malingering in 
the claimant.  The reporting VA psychologist stated that it was 
his opinion, with reasonable scientific certainty, that the 
overall pattern of tests results is indicative of probable MND 
(malingering neurocognitive deficit) in an individual who is 
also malingering A psychopathological symptom disturbance; that 
in view of the strong evidence of malingering, it is impossible 
to assign any Axis I diagnosis other than malingering and 
alcohol dependence, the latter because symptoms reported would 
not have inherent benefit in terms of the subject's disability 
claim.  

Outpatient treatment records from the VAMC, Brecksville, dated 
in September 2002, show that the claimant had completed his 
evaluation and that PTSD was not diagnosed.  The claimant 
discussed his frustration with CSR denying him service after 
being evaluated and his CAPS score being too low, and it was 
noted that CSR recommended that the claimant be referred to 
general mental health (GMH) for therapy.  It was noted that Dr. 
Shurrell, a VA psychologist, had agreed to work with the 
claimant in GMH, and he continued to see the claimant in 30-
minute sessions.  The treating VA psychiatrist cited the 
claimant's self-report of PTSD symptoms, as well as his 
statement that he was not on any medications, and noted that 
despite his presentation being rather theatrical, he appeared to 
be distressed.  In a subsequent session, the claimant was 
somewhat less dramatic, and it was indicated that sights, 
sounds, and smells all had the potential to activate memories 
and trigger reactions when they get played out within the 
context of a histrionic personality disorder.  In October 2002, 
the claimant was noted not to be introspective and to lack 
insight into his emotional and psychological make-up, and it was 
not clear to what extent his diagnosed personality traits were 
exacerbating his symptoms.  

An outpatient assessment from the VAMC, Wade Park mental health 
clinic, conducted in October 2002, showed that the claimant 
asserted difficulty with PTSD symptoms; and that his speech was 
normal, his affect anxious, his mood depressed, and his thought 
processes organized; that he denied delusions, auditory or 
visual hallucinations, or suicidal or homicidal ideation; that 
his insight and judgment were good; that he meets the criteria 
for PTSD and for a major depressive disorder; that he is 
currently a low risk for harming himself or others; that the 
Axis I diagnoses were PTSD, major depressive disorder - 
recurrent; and ethanol abuse; and that the Axis V GAF Score was 
50.  In October 2002, the claimant related that he was sent to 
Korea in August 1965 and to Vietnam in February 1966, where he 
served in the Cu Chi area; that he was in a helicopter crash and 
was cut above the eye, but did not seek treatment; that he was 
not hospitalized for wounds or illness while he was there; and 
that he returned from Vietnam in November 1966 for emergency 
leave until his discharge in December 1966.  He related that he 
worked as a stagehand but was not currently working; and that he 
last worked in February 2002.  The claimant offered a past 
medical history of PTSD, and complained of gastrointestinal 
symptoms after using Serzone, 100 mgs. daily

An outpatient assessment from the VAMC, Brecksville, conducted 
in November 2002, showed that the claimant recounted the 
claimant's self report of symptoms, as well as his allegation 
that he was injured while in Vietnam , but refused the Bronze 
Star because his injury was minor compared to others around him.  
It was noted that the claimant had been evaluated by CSR during 
the current year, but his CAPS score was below the cut off.  He 
related that he had worked in the stage worker's union setting 
up concerts since 1977, but was currently unemployed as "the 
loud noises and intolerance of others" caused him to lose his 
job the previous February 2002.  He continued to receive a 
diagnosis of PTSD based upon the stressful events related and 
his self-report of PTSD symptomatology.  In January 2003, a VA 
psychologist (Dr. S.) indicated that the claimant was assessed 
for PTSD in September 2002, but fell short of meeting criteria; 
that in his sessions with the claimant, he had recounted a 
number of horrifying events from Vietnam which he insists have 
continued to disrupt his life; that he has a histrionic 
presentation, but does not appear to be fabricating.  The 
psychologist offered a provisional diagnosis of PTSD, and asked 
that the claimant be reevaluated.  

In a Statement in Support of Claim (VA Form 21-4138), received 
at the RO in January 2003, the claimant asserted that all 
medical information related to his claimed conditions, including 
PTSD, was with the VAMC, Wade Park and the VAMC, Brecksville.

VA outpatient treatment records of the claimant from the VAMC, 
Brecksville, dated from January to April 2003, show that in 
January 2003 the claimant reported anxiety and depression.  He 
was stated to meet the criteria for PTSD and for major 
depression, and a reassessment at CSR was recommended.  His 
medication with Tranzadone was increased and Effexor was 
initiated.  Following an increase in depression in February 
2003, the claimant was given Axis I diagnoses of PTSD and 
alcohol dependence in remission, an Axis II diagnosis of 
personality disorder, not otherwise specified; and a GAF score 
of 55.  His test results on evaluation disclosed that the 
claimant currently produced a total score of 87, above the CAPS 
cut off score of 65; that his presentation showed that in the 
last 30 days his symptoms meet the criteria for a current 
diagnosis of PTSD; that while his presentation was somewhat 
dramatic and his reports of symptoms likely exaggerated, he 
appeared to be experiencing significant symptoms of PTSD as well 
as significant features of personality disorder.  In March 2002, 
it was noted that the claimant had been accepted to the CSR 
program, and he entered that program in April 2003.  

As noted, a rating decision of April 2003 denied service 
connection for PTSD, giving rise to this appeal.  The claimant 
was notified of that determination and of his right to appeal by 
RO letter of April 10, 2003, with an enclosed VA questionnaire 
requesting information in support of his claim for service 
connection for PTSD.  The claimant filed a Notice of 
Disagreement and returned a portion of that document showing 
that he served in the Republic of Vietnam from February 1966 to 
November 1966 with "A" Company, 25th Aviation Battalion, 25th 
Infantry Division, and that his traumatic stressors were flying 
against enemy force as a door gunner, during which he received 
two Air Medals for his service.  In a document received in May 
2003, the claimant elected review of his case by a Decision 
Review Officer.  A Statement of the Case was provided the 
claimant and his representative in June 2003, and he perfected 
his appeal by the submission of a Substantive Appeal (VA Form 9) 
in June 2003, with an enclosed copy of a June 2003 certificate 
of completion of the CSR PTSD Foundation Group.  In his VA Form 
9, the claimant requested a hearing before an RO Hearing 
Officer.

A personal hearing was held in July 2003 before an RO Hearing 
Officer.  The claimant offered sworn testimony as to the 
stressors encountered while serving in Vietnam, as well as the 
symptoms of his claimed PTSD, and the social and industrial 
impairment stemming therefrom.  He related that as a door 
gunner, he went on helicopter flights every day; that he stood 
in the doorway or on the skids wearing a safety harness; and 
that he was awarded two Air Medals.  The claimant further 
testified that he had previously worked for 25 years, but 
currently had not worked in the past two years; that he was not 
drawing Social Security Administration (SSA) disability 
benefits; that the union would no longer send him out on jobs 
because he was not able to get along; that in 2000 and 2002, he 
was seen at the VAMC, Brecksville; that he was compelled to stop 
drinking to get into the treatment program; and that he had 
previously submitted two 1971 records from doctors.  A 
transcript of the testimony is of record. 

At that hearing, the claimant's representative submitted into 
evidence a July 2003 letter from a psychologist in the CSR 
program at the VAMC, Brecksville, stating that the claimant had 
slowly become unable to hold a job even with the help of the 
union; that he is in the middle of an intensive outpatient 
program until September 2003; that he was not able to tolerate 
interacting with people well enough to maintain employment; and 
that in the writer's opinion the claimant is currently 
unemployable due to the severity of his psychiatric condition.  

The claimant further submitted a VA stressor questionnaire in 
which he identified an individual who served in his unit who was 
killed in a helicopter crash, as well as another individual whom 
he was unable to rescue from beneath the burning helicopter, and 
of another helicopter pilot with whom he was accustomed to 
flying who was shot and killed.  He provided the names and the 
dates of death of each such individual.  In an attached stressor 
letter, the claimant related that after the deaths of the above-
cited individuals, he began serving as a door gunner flying 
medivac missions and dust off missions, during which they 
evacuated the wounded and dead and frequently took heavy fire.  

In September 2003, the claimant submitted lay statements from 
his first and current spouses and several his children in which 
they related their observations and conclusions with respect to 
the claimant's mental status and behavior.  He further submitted 
letters from former employers or union officials who indicated 
that he was unable to retain employment due to his argumentative 
and aggressive behavior and inability to get along with others.  

The claimant also submitted a September 2003 article from The 
American Legion magazine which discussed Vietnam dust off crews 
risking their lives in rescue missions, and a September 2003 
Graduation Certificate from the outpatient program of the CSR at 
the VAMC, Brecksville

Also in September 2003, the claimant submitted outpatient 
treatment records from the VAMC, Brecksville, dated from August 
2002 to January 2004, including a May 2003 report from a 
clinician showing that the claimant recounted stessors including 
picking up remains, being a door gunner, crashing, and not being 
able to save certain men on rescue missions.  He was diagnosed 
with PTSD, alcohol dependence and a personality disorder, NOS, 
that while his presentation is somewhat dramatic, and his report 
of symptoms likely exaggerated, he appeared to be experiencing 
significant symptoms of PTSD related to his Vietnam war 
experiences.  In August 2003, the claimant was seen for ongoing 
treatment in the CSR, and his diagnoses were PTSD, alcohol 
dependence and a personality disorder, NOS.  The reporting 
clinicians continued to report his stressors of picking up 
remains of his pilot, being a door gunner, crashing, and not 
being able to save certain men on rescue missions, as well as 
his reported PTSD symptoms, and to diagnose PTSD, alcohol 
dependence and a personality disorder, NOS, in the claimant 
through January 2004.  

A Supplemental Statement of the Case addressing the issue of 
service connection for PTSD was provided the claimant and his 
representative on February 4, 2004.  In February 2004, the 
claimant submitted a copy of a letters written by his spouse to 
his Congressman and the Secretary of Veterans' Affairs.  He 
further submitted legal documents having to do with the 
foreclosure of the mortgage on his residence; a March 2004 
letter from an registered nurse/physician's assistant stating 
that he was currently enrolled at the CSR, VAMC, Brecksville, 
for treatment of PTSD with a possible exacerbation of his blood 
pressure; a March 2004 letter from a nurse/counselor stating 
that he had been a patient at the CSR, VAMC, Brecksville, since 
February 2002 for treatment of PTSD; a March 2004 letter from a 
private psychologist in which he takes issue with the findings 
and conclusions of the August 2002 VA special psychological 
evaluation at the VAMC, Brecksville, and the evidence cited in 
the February 2004 Supplemental Statement of the Case; and an 
April 2004 letter from a longtime acquaintance of the claimant 
who cited his personal observations and conclusions regarding 
the claimant's mental status and behavior. 

The claimant's representative further submitted a report of 
psychiatric evaluation of the claimant from a private physician 
who identified himself as an M.D.  That individual did not 
indicate that he had reviewed the claimant's medical records or 
claims file, but offered a summary of the claimant's family 
history; his reported experiences in the Republic of Vietnam; 
his post service treatment; his PTSD symptoms; his occupational 
and marital history; a mental status examination; a report of 
psychological testing; a recitation of the claimant's current 
complaints; diagnoses of PTSD related to combat in Vietnam and a 
GAF score of 44; and a critique of the February 2004 
Supplemental Statement of the Case.   





II.  Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that the 
veteran's claimed psychiatric disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 
38 C.F.R. § 3.303 (2003).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder other than a "passive dependent character structure" 
during the claimant's service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2000);  38 C.F.R. § 3.303(d) (2003); 
Codman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court has held that a lay person, such as the claimant, is 
not competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See Ramey v. 
Brown, 9 Vet. App. 40 (1996);  Croxley v. Brown, 7 Vet. App. 
376, 379 (1995); Grittiest v. Brown,  5 Vet. App. 91, 93 (1993);  
Spirit v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  A 
claimant's statements as to nexus are entitled to no probative 
weight.  Lay no v. Brown, 6 Vet. App. 465 (1994).  The Court has 
held, however, that a veteran's statements are competent as to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  
8 Vet. App. 398, 405 (1995).  

In an attached stressor letter submitted with that 
questionnaire, the claimant related that after the deaths of the 
above-cited individuals, he began serving as a door gunner 
flying medivac missions and dust off missions, during which they 
evacuated the wounded and dead and frequently took heavy fire.  
The Board notes that the claimant's service personnel and 
administrative records (DA-20 and 201 file) support his 
assertions regarding his activities and duties while serving in 
Company "A", 25th Aviation Battalion, 25th Infantry Division, in 
the Republic of Vietnam.  In particular, the Board finds that 
his DD Form 214 and his service personnel and administrative 
records show that he received the Aircraft Crewman Badge 
(Permanent) in 1966, indicating that he served as an aircraft 
crewman while assigned to Company "A" of the 25th Aviation 
Battalion, 25th Infantry Division, in the Republic of Vietnam.  
Further, "buddy" statements submitted on the claimant's behalf 
by his former Commanding Officer and his former first sergeant 
specifically support his assertions that he served as a door 
gunner aboard a helicopter while serving with Company "A", 25th 
Aviation Battalion, 25th Infantry Division, in the Republic of 
Vietnam.  

The Board notes that Company "A" was one of the units which 
comprised the 25th Aviation Battalion, which was attached to the 
25th Infantry Division; that Company "A" was designated as an 
Airmobile Company (AM); that the 25th  Aviation Battalion served 
in the Republic of Vietnam from April 30, 1966, to December 7, 
1970; and that the 25th Infantry Division and its associated 
units served in the III Corps area near the Cambodian border and 
in the Saigon vicinity (the area in which Cu Chi was located).  
See Vietnam Order of Battle, Shelby L. Stanton, U.S. Newsbooks, 
Washington, DC (1981).  

The original version of 38 C.F.R. § 3.304(f), effective May 19, 
1993, provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or similar 
combat citation would be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  While the record is devoid of 
evidence showing that the claimant was awarded the Bronze Star, 
Purple Heart, or other combat award or decoration, the evidence 
is unequivocal concerning his receipt of the Aircraft Crewman 
Badge (Permanent), indicating a primary assignment aboard 
aircraft in an Airmobile Company.  

Effective March 7, 1997, the provisions of 38 C.F.R. § 3.304(f) 
were amended to provide the service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
[38 C.F.R. § 4.125(a) - i.e., a diagnosis in conformity with 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
(Amended to reflect the holding of Cohen v. Brown, 10 Vet. App. 
128 (1997), effective March 7, 1997).  The Board finds that the 
claimant's report that he was exposed to wounded and dead 
personnel, and that he killed individuals while serving as a 
door gunner in Vietnam is consistent with the circumstances, 
conditions or hardships of his service as an Aircraft Crewman 
(Permanent) in Company "A", 25th Aviation Battalion, 25th 
Infantry Division, in the Republic of Vietnam.  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2000).  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2003).  

The Court has held that corroboration does not require "that 
there be corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Whether a veteran has 
submitted sufficient corroborative evidence of his or her 
claimed in-service stressors is a factual determination.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Factual 
findings by the Board will not be overturned by this Court 
unless they are "clearly erroneous." 38 U.S.C. § 7261(a)(4); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under the 
"clearly erroneous" standard, "if there is a 'plausible' basis 
in the record for the factual determinations of the Board, VA, 
even if the Court might not have reached the same factual 
determinations, [the Court] cannot overturn them." Gilbert, 1 
Vet. App. at 53.  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase or 
its terms in any applicable statute or regulation, the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that the veteran have personally taken part in a fight 
or encounter with a military foe or hostile unit of 
instrumentality.  The phrase would not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  The issue must 
be resolved on a case-by-case basis, assessing the credibility, 
probative value, and relative weight of each relevant item of 
evidence.  VAOPGCPREC 12-99.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Board finds that the 
claimant has a current medical diagnosis of PTSD; that there is 
medical evidence of a causal nexus between current 
symptomatology and his claimed in-service stressors; and that 
there is credible supporting evidence that the claimed in-
service stressor actually occurred.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set forth 
the analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R § 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to establish 
the incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's testimony 
is found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting evidence' 
means that 'the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor.'"  However, "credible supporting evidence" need not 
be service department evidence.  See Moreau, 9 Vet. App. at 395 
(1996).  A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  By 
preponderance of the evidence is meant that the truth of the 
fact in controversy is "more likely than not."  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a combat 
veteran's claim cannot be denied unless there is "clear and 
convincing evidence" to the contrary as to the service 
incurrence or aggravation element.  By "clear and convincing" 
is meant that there is a "reasonable certainty of the truth of 
the fact in controversy." See Vanerson v. West, 12 Vet. App. 254 
(1999).

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran, 6 Vet. App. at 288-89 (1994).  
The veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a 
mental health professional based on a post-service examination 
of the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).




Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

Although a VA special psychological evaluation in August 2002 
found that the claimant exaggerated his reported symptoms of 
PTSD, the reporting VA psychologist specifically cautioned that 
such was not to say the claimant did not have PTSD.  

The Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in a 
claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against the 
claim.  And it is not error for the Board to favor one competent 
medical expert over another when the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In some cases, the physician's 
special qualifications or expertise in the relevant medical 
specialty or lack thereof may be a factor.  In every case, the 
Board must support its conclusion with an adequate statement of 
its reasoning of why it found one medical opinion more probative 
than the other.  

In this particular case, the claimant's service medical records 
are silent for complaint, treatment, findings or diagnosis of a 
psychiatric disability other than a "passive dependent character 
structure" during active service.  The claimant's service 
personnel and administrative records show that his military 
occupational specialty (MOS) was 




Firefighter (51M); that he never had an 11B MOS, as asserted; 
that he received no combat awards or decorations for valor; and 
that he did not receive the Purple Heart medal.  While in the 
Republic of Vietnam, he served with the 175th Aviation Company 
and with Company "A", 25th Aviation Battalion, 25th Infantry 
Division.  

The Board notes that the claimant failed to respond to an RO 
letter of May 6, 2002, which provided a VA PTSD stressor 
development letter which sought sufficient detail to enable the 
United States Armed Forces Center for Research of Unit Records 
(USASCRUR) to verify the claimed stressors, but failed to 
respond to that request.  The Board notes that the claimant and 
his representative were notified of the potential adverse 
consequences of failing to provide the requested information.  

While the claimant earlier failed to complete and submit a VA 
PTSD Stressor Questionnaire, the record shows that he submitted 
a portion of a VA PTSD Stressor Questionnaire following his 
hearing held before an RO Hearing Officer in July 2003.  In that 
questionnaire, the claimant identified an individual who served 
in his unit who was killed in a helicopter crash, as well as 
another individual whom he was unable to rescue from beneath the 
burning helicopter, and the name of another helicopter pilot 
with whom he was accustomed to flying who was shot and killed.  
He provided the names and the dates of death of each such 
individual.  The Board notes that the names of those specific 
individuals and the dates of their reported deaths appear in the 
Vietnam Memorial Directory of Names, and correspond to the dates 
reported by the claimant.  

The only diagnoses of PTSD contained in the record are based 
upon the stressors recounted by the claimant, which are not 
without evidentiary support in the record.  As the Board finds 
that the claimant has a current medical diagnosis of PTSD; 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, the Board finds that service connection for 
PTSD is warranted.  To the extent indicated, the claim for 
service connection for PTSD is granted.  



In reaching its decision, the Board has considered the doctrine 
of reasonable doubt, however, as the evidence is not in 
equipoise, or evenly balanced, but favors the claimant, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is granted.  



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



